Title: From John Adams to Benjamin Rush, 4 September 1812
From: Adams, John
To: Rush, Benjamin



My dear Friend
Quincy September 4. 1812

Little can be added to your distinctions of Principles and delineation of Parties, in your Letter of the 21st of August. Permit me, however to intimate one Idea. The pious and virtuous Hamilton, in 1790 began to teach our Nation Christianity, and to commission his Followers to cry down Jefferson and Madison as Atheists, in league with The French Nation, who were all Atheists. Your “British Federalists,” and your “Tory Federalists,” instantly joined in the clamour; their Newspapers and their Pulpits, at least in New England have resounded with these denunciations now for  many years. At the Same time, Great Britain has been represented as the Bulwark of civil Liberty and the Protestant Religion. All the pious Souls in the World are in England and America. Napoleon is Anticrist. The Milennium is near. You would be utterly astonished to attend one of our Federal Churches on a Fast or Thanksgiving day. Calvinists, Athanasians, Hopkintonians Arians Socinians, Priestleyeans, Horseleyans, Worcestrians all, most harmoniously agree in representing England as Standing in the Breach in defence of Religion and Liberty, and Napoleon and the French as Despot, Oppressors, Tyrants, destroyers of Religion and Liberty, as Sharks Tygers, Wolves, Bears, toads, Aligators and Serpents.
These Things have, affected an intimidated Numbers of Your “American Federalists”.
At the Same time, how Shall We vindicate our Friends Jefferson and Madison? You and I know that they very early read and Studied Fournaux’s Controversy with Blackstone, and Priestleys Controversy with Blackstone, on the Subject of Ecclesiastical Establishment. They read also Blackburnes Confessional. From these and Lock and Price &c they adopted a System, which they had influence enough to introduce into Virginia. They abolished the whole Establishment. This was enough to procure them the Characters of Atheists, all over the World. I mean among the fanatical Advocates for Establishment, and these have been almost universally the fashionable Advocates, till very lately all over the Christian World.
But how Shall We defend their political Administration? For my part I give it up. In every Thing for twelve Years it has been diametrically wrong. Their Friends, (and I am one of them) will plead in their favour, Popular Opinion, general Sense, national Sense, and public Opinion. If by all this is meant the Opinion of a Majority of Numbers, througout the Seventeen or twenty States and Territories, it will not be denied. But as Such Considerations never have been allowed by me to justify myself or reconcile measures to my own Conscience or honour, I cannot admit them in favour of Jefferson and Madison any more than in favour of your British, Tory, or Essex Junto’s.
As if Heaven Spoke in Revelation to Jefferson and Madison in condemnation of their Systems, this Week has brought Us the Story of the two Hulls. Rogers has Shewn the Universe, that an American Squadron can traverse the Ocean, in Spight of the Omnipotence Omnicience and Omnipresence of the British Navy. He has Shewn that American Seamen can manage and maneuvre Great Ships as well as Small ones
I am accused of having Said, in the Beginning of this year, that the Government were beginning the war at the wrong End. Another Edition of the Anecdote, reports the Saying to have been “Tail foremost.” It would not be Strange if a third Edition Should express it in Language Still more Vulgar
The War I justify: but the Conduct of it I abhor. Not a Word Should have been Said about Canada! The whole Resources of the Nation Should have been Sent to Sea. If Canada must be invaded: not a Foot Should have been Set on that Shore, till We had a decided Superiority of Naval Force upon all the Lakes. Trains of Field Artillery, and of heavy Cannon and Mortars. No rotten Carriages. Powder in Abundance. Disgrace after disgrace, Disaster on the Heels of Disaster, Ruin upon Ruin will be the Course. Money, Men Munitions Cloathing, Provisions, every Thing will be wanting if our Government goes on in this Way. Is Dearborne, is Hull, is Van ranselaer, is Wade Hampton, qualified for the vast System of War and Policy they are called to plan and execute? Could not you have Selected greater Statesmen and greater Commanders?
You may Smile, or you may Shudder, my Friend, at the Idea of a Northern Confederacy. But there is more danger of it, than you are aware of.
If a different System is not adopted, a languishing disastrous War and a Shameful disgraceful Peace, will ensue. The Northern States will not bear this, and they ought not to bear it.
I never Saw, Lieutenant Major General, Lieutenant Governor De Wit Clinton, and know nothing of him but from Print and Hearsay. Dr Rush has ten times better pretensions to be President and I would vote for him ten times as Soon. Yet If I knew that Clinton would cordially promote a Naval Power, I would vote for him Sooner than for Rush or Madison, if I only doubted their Zeal or Suspected their Lukewarmness for that essential indispensable Arm.
You misunderstood me. I did not Say that Col Smith is Still his own Enemy. Far otherwise. In total Retirement, in Agricultural Labour and incessant reading, his time is Spent. His Heart bleeds for his Country, and burns to Serve it. To you I will Say in Secret What is Hull, what is Eustis, what is Armstrong, what is Dearborne as Soldiers or as Officers, to him? He is as Sensible of the Justice and Necessity of this War as you and I are, and I fear more Sensible of the improvident unskillfull Conduct of it; because he understands the Subject better than We do. I have no hope that he will be employed: but it is to be regretted that Such Talents, Such Tacticks, Such discipline and Such Experience Should perish and be lost. But So it must be and I must be Silent. He was not a Sagacious Politician.  He has been led astray into Error, by Chancellor Livingston, by Burr, and by Miranda. But who has not? He absolutely refused to have any concert in Burrs Washita Project, and protested against it.
I long to See your Work on the Diseases of the Mind? Have you treated of The Demoniacs, the Maniacs, the Lunatics the Epileptics, the paralytics the Hysterics of the Old and New Testament. If you have I hope you have D read Farmers Hugh Farmers Essay on The Demoniacs of The New Testiment. I read it with the greater Interest, because I have conversed with the very learned Sensible Sociable amiable and agreable old Gentleman not long before his Death.
When writing to you my Pen never knows when / to Subscribe

John Adams
